Re-MAILING of Action Mailed 3/2/21 with RESTART of period for response
	Applicant’s paralegal on 4/5/21 informed examiner that the 3/2/21 non-final Office action was not received.  This remailing of that action RESETS / RESTARTS commencement of the time period for response to the mail date of this re-mailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Requirement for Restriction is WITHDRAWN

References Made to Corresponding Pre-Grant Publication 
	Wherever possible, the examiner may cite to passages of the pre-grant publication 20180312415 corresponding to this application.  If a textual or other discrepancy between the publication and the application as filed should arise, the corresponding passage of the original disclosure shall control.

Objection to the Title as Provided on the Application Data Sheet
Objection to the Title as provided on the Application Data Sheet, to wit, 

    PNG
    media_image1.png
    138
    1011
    media_image1.png
    Greyscale

Applicant may overcome this objection by instructing the Office to amend the title to, 


Claim Construction
	In addition to the limiting elements of claim 1, Claim 2 further requires only that the amount of acid or alkali with which the silicon-containing wastewater is contacted in step (1) is such that the pH of the wastewater after said contacting and before step (2) does not fall below 2 or rise above 9.  The remaining recitations of claim 2 are merely optional and non-limiting of the claim.
	Per claim 3, either the acid is hydrochloric acid, sulfuric acid, nitric acid, or phosphoric acid, or the alkali is an alkali hydroxide or ammonia water.   The “either … or“ phrasing requires only that – for the claim to be met - at least one of hydrochloric acid, sulfuric acid, nitric acid, phosphoric acid, an alkali hydroxide, and ammonia water be added.  If any one of hydrochloric acid, sulfuric acid, nitric acid, and phosphoric acid is added, and if an alkali is also added, the alkali can be other than an alkali hydroxide or ammonia water.  Similarly, if an alkali hydroxide or ammonia water is added, and if an acid is also added, the acid could be other than hydrochloric acid, sulfuric acid, nitric acid, and phosphoric acid and still meet the claim.
	Claim 4 does not require the introduction of carbonate anion.  Claim 1 also does not require the addition of carbonate ion.  A process meeting the other limitations of claim 1 and which introduces calcium cation into the first liquid phase such that at least a part of the metal elements in the first liquid phase form a precipitate meets claim 4 only if carbonate anion is also added and meets the concentration limitation of claim 4.  
	Similarly, claim 8 does not require the introduction of calcium cation into the first liquid phase.  However, a prior art disclosure describing the introduction of calcium cation into the first liquid phase and otherwise meeting claim 1 also meets claim 8 only if the calcium cation is provided by one of the species listed in claim 8.
Per claim 4, the concentration refers to the concentration of the carbonate anion in the first liquid phase after the introduction of step 3 rather than the concentration of carbonate anion in any solution used to introduce the carbonate anion into the first liquid phase.  Similar comments pertain to calcium cation and claim 7.

Objection to Claims
	Objection is made to claim 18 for the presence at line 3 of a period punctuation mark before the terminal period.  The first five lines of claim 18 (annotated) appear below:

    PNG
    media_image2.png
    245
    896
    media_image2.png
    Greyscale

Similar grounds apply to claims 16 and 18.  Correction is required.
	Objection is made to claims 4 and 7 for failing to provide a space immediately before each occurrence of “mmol”.

	Objection is made to claim 10 for the phrase, “the said alkali.”  Deletion of either said “the” or the “said” would overcome this objection.
Objection is made to claim 11 for the phrase, “the said electrodialysis.”  Deletion of either said “the” or the “said” would overcome this objection.
Objection is made to each and every occurrence of “the said” wherever found in the claims.
	Objection is made to each claim lacking a terminal period punctuation mark, e.g., claim 12. 

Objection to Specification
	Objection is made to the specification for minor informalities:
At [0003], “tank in replace [sic, place?] of fresh chemical water”.  

Discussion of Selected Prior Art
Molecular Sieve manufacture / resource recovery publications
a.1) Jiang describes treatment of a silicon-containing wastewater originating from a NaY molecular sieve manufacturing process.  The wastewater comprises Na2O, SiO2, and other materials.  After a static crystallization step (page 4 line 1), translucent mother liquor is decanted from the NaY molecular sieve slurry.   The slurry fraction is diluted, homogenized by agitation, and sent to a horizontal belt vacuum filter for solid-liquid separation and water washing of the cake producing a first stage filtrate and a second 2.  The composition of the mother liquor, first stage filtrate, and second stage filtrate are reported below (Table 1) 

    PNG
    media_image3.png
    395
    915
    media_image3.png
    Greyscale

Jiang describes the treatment process beginning at p. 6 (§ 2.1).  Mother liquor and supernatant of the first stage filtrate were mixed at a defined ratio, settled, then pH-neutralizing aluminum sulfate1 was added to the supernatant of this mixture in a continuous reactor for formation of a silica-alumina colloid (bottom page 6).  With control of pH, temperature, and reaction time, silica is precipitated (page 7 line 1) and the silica-alumina colloid is subjected to solid/liquid separation (by means of a horizontal continuous vacuum belt filter) and washed forming a silica-alumina colloid (hereinafter “first filtrate”) subsequently formulated into a silica-alumina colloid solution.  This first filtrate silica-alumina colloid solution is recycled to synthesize NaY molecular sieve.  Jiang does not describe or suggest use of electrodialysis of any kind, whether “common 

	a.2) CN104030499 describes treating the mother liquor of a molecular sieve, e.g., TS-1 or β, manufacturing process, e.g., employing the quaternary amine tetrapropylammonium hydroxide TPAOH as template, using a bipolar membrane electrodialysis step.  The manufacturing process produces a strongly alkaline mother liquor which is “easy to colloid” (page 1, of machine translation) and a wastewater with a high ammonia nitrogen load.  After a pre-treatment process in which silicon is removed and recovered, the pre-treatment steps including two tubular ceramic filtration steps, two acid-addition steps for control of pH at two distinct ranges, i.e., 7 < pH < 8 and later 5 < pH < 6, with stirring, and with settling for defined periods of time, and two centrifugation steps.2  Ultimately, the “Filtrate D” stream is produced and subjected to a bipolar membrane electrodialysis step: 

    PNG
    media_image4.png
    106
    849
    media_image4.png
    Greyscale

The BME step produces a quaternary amine alkali solution, e.g., TPAOH, and a sulfuric acid stream.   Although the reference describes various details of the BME step, CN104030499 does not describe preceding the BME step with a separate 

Combined conventional and bipolar membrane electrodialysis 
USP 20080171118 to Bazinet describes conventional electrodialysis in series with a bipolar membrane electrodialysis step.  The field of endeavor is not molecular sieve manufacture or resource recovery from a molecular sieve manufacture process wastewater.  The problem addressed is demineralization of and separation / isolation of particular organic compounds, e.g., lipids.
USP 5968326 to Yelon describes conventional electrodialysis and bipolar membrane electrodialysis, but does not describe use of a combination of both types arranged in series.
CN104445755A, directed to ammonium chloride wastewaters, describes feeding the ammonium chloride wastewater to a conventional electrodialysis step producing a concentrated ammonium chloride stream which in turn is fed to a bipolar membrane electrodialysis process.  The BME process reduces the concentration of ammonium chloride in that stream by producing an ammonium hydroxide alkali stream and a hydrochloric acid stream.  
CN103071389 describes recovery of an organic compound, I.e., the amino acid threonine, from a threonine crystallization mother liquor, by removing inorganic salts by either conventional electrodialysis or by BME, before recovery of the desired product 
	CN101407350B is directed to recovery of an organic compound, i.e., the amino acid lysine, from a biological fermentation.  In the course of treating the lysine recovery ion exchange waste liquor, the reference describes employing conventional electrodialysis and BME in series to recycle ammonium sulfate, ammonium chloride, or ammonium nitrate.
USP 20080272001 to Zhang is directed narrowly to “fermentation product streams” [0002].  Zhang teaches that treatment of crystallizer mother liquor 20

    PNG
    media_image5.png
    729
    765
    media_image5.png
    Greyscale

may involve preconditioning, e.g., dilution, filtration, and/or pH adjustment, and may be done in stages, e.g., with conventional electrodialysis followed by bipolar membrane electrodialysis, “if the nature of the [mother liquor] does not admit of a single stage or direct treatment” [0040].  Further, 

    PNG
    media_image6.png
    140
    483
    media_image6.png
    Greyscale

[0040].  

Miscellaneous disclosures cited of interest
3702886 to Argauer 
4257885 to Grose
Szostak, R., “Molecular Sieves: Principles of Synthesis and Identification,” Van Nostrand Reinhold Catalysis Series, Springer Science+Business Media, LLC (1989), 524p.
Allowable Subject Matter
	Claims 24 – 25 are allowed.
	Claims 1 – 23 are not rejected over prior art.  Although it was known or suggested to employ “common electrodialysis,” i.e., electrodialysis not employing a bipolar membrane, and bipolar membrane electrodialysis connected in series, the art does not suggest doing so to treat silicon-containing wastewater produced in the course of preparing a molecular sieve. 

Rejection of Claims not based on Prior Art
	Claims 1 – 23 are rejected under 35 U.S.C. §112(b) for failing to distinctly point out the claimed subject matter.  It is unclear whether in claim 1 step (1) “silicon 
Per claim 1 at step 3, “the metal elements” lacks antecedent basis in the claim.  This rejection may be overcome by further limiting the wastewater to containing not only silicon, but a metal elements as well, then referring back to “said metal elements”.
Per claim 1, it is unclear why some steps, e.g., step 2 and step 4, are referred to using plural number, i.e., “Steps (2)” and “Steps (4),” whilst others are referred to in singular number, i.e., step 1, step 3, and step 5.  The distinction confusingly suggests that each of steps 2 and 4 comprise plural rather than singular steps.  
Per claim 1 step (5), it is unclear whether “an acid liquor, an alkali liquor and/or desalted water” means
an acid liquor, an alkali liquor and desalted water or an acid liquor but neither an alkali liquor nor desalted water or an alkali liquor but neither an acid liquor nor desalted water or a desalted water but neither an acid liquor nor an alkali liquor; or 
at least one of an acid liquor, an alkali liquor and desalted water.
	Per claim 11, it is unclear whether “the electrodialysis” at line 3 refers to the “electrodialysis treatment” or to the “common electrodialysis” step or to the “bipolar membrane electrodialysis” step.
Per claim 11, it is unclear whether “the said electrodialysis” at line 6 refer to the “electrodialysis treatment” or to the “common electrodialysis” step or to the “bipolar membrane electrodialysis” step.
	Per claim 11, the following recitation, 

    PNG
    media_image7.png
    94
    896
    media_image7.png
    Greyscale

Implies that claim 1 is not limited to a series connection of a common electrodialysis step and a bipolar membrane electrodialysis step.  Accordingly, confusion as to the limits of claim 1 abound.
	Per claim 12, the underlined phrases lack antecedent basis in claim 1:

    PNG
    media_image8.png
    588
    920
    media_image8.png
    Greyscale

Furthermore, it is unclear whether the claim 12-recited phrase, “the above waste liquids,” refers to only the washing step waste liquid and the ion exchange waste liquid.  If so, it is unclear what the phrase, “or more,” means?   It is unclear whether the phrase, “the above waste liquids” also includes the “silicon-containing wastewater” recited in claim 1.

	Per claim 14, it is unclear whether “or more” allows claim 14 to cover a wastewater from a single molecular sieve preparation method in which multiple different type molecular sieves, e.g., those listed in claim 14, are simultaneously manufactured, or if it allows for treatment of comingled wastewater streams each originating from separate molecular sieve preparation processes each of which prepares different type molecular sieves.
	Per claim 15, there is no antecedent basis for “the ion exchange membrane”, and it is unclear whether “electrodialysis” refers to the “electrodialysis treatment”, the “common electrodialysis”, or to the bipolar membrane electrodialysis.”
	Per claim 16, “the raw material” lacks antecedent basis.  Deletion of “the” would overcome this rejection.
Per claim 16, the phrases, “the washing water”, “the washing step”, “the acid liquor”, “the ion exchange liquid”, and “the alkali source” lack antecedent basis. 
Per claim 17, the phrases, “the washing water” and “the washing process” lack antecedent basis. 


/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It was known that aluminum sulfate is an acid that can be used to lower the pH of a solution, as shown, for example, by USP 20140102649 to Esser at [0139] or that it is an acid coagulant for adjusting pH, as shown, for example, by USP 20080035577 to Brook-Levinson at [0184]. 
        2 Mother liquor is passed through a first tubular ceramic filter; the filtrate A (on which claim 1’s “first liquid phase” reads) of which is pH adjusted with acid to 7<pH<8 with stirring, then settled prior to centrifugation to produce Cake B and Filtrate B.  Filtrate B is pH adjusted with acid to 5<pH<6 with stirring, then settled prior to centrifugation to produce Cake C and Filtrate C.  Filtrate C is filtered through the second tubular ceramic filter to produce Filtrate D.  Cakes B and C comprise silicic acid reused in the manufacture process.